In an action, inter alia, to recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (Aliotta, J.), dated March 14, 2006, which, upon a jury verdict, is in favor of the defendants and against her dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiff failed to preserve for appellate review her contentions that the defense counsel’s cross-examination of one of her expert witnesses, as well as certain comments made by defense counsel about this witness in his summation, diverted the jurors’ attention from the issues to be determined and deprived her of a fair trial (see Friedman v Marcus, 32 AD3d 820 [2006]; Doyle v Nusser, 288 AD2d 176 [2001]; Ritz v Lee, 273 AD2d 291 [2000]; Lind v City of New York, 270 AD2d 315, 317 [2000]). In any event, these contentions are without merit (see Vingo v Rosner, 29 AD3d 896, 897 [2006]; Ritz v Lee, supra; Lind v City of New York, supra at 317; Torrado v Lutheran Med. Ctr., 198 AD2d 346, 347 [1993]). Rivera, J.P., Spolzino, Florio and Angiolillo, JJ., concur.